Amended judgment reversed on the law without costs and motion for additional allowance denied. Memorandum: Petitioner condemned certain real property previously owned by respondent. The award made by Supreme Court was modified by this Court (Niagara Mohawk Power Corp. v Great Bend Aggregates, 167 AD2d 850), and respondent filed an amended judgment and order, together with a bill of costs. On December 7, 1990, petitioner forwarded a draft in full payment of the amended judgment. Respondent then delivered to petitioner’s attorneys a satisfaction of judgment and motion papers seeking an additional allowance pursuant to EDPL 701. The satisfaction of judgment was filed on January 11, 1991. Supreme Court, by order dated February 1, 1991, explicitly held that it was not amending the previous judgment, but purported to grant a new judgment for additional costs based upon the motion. That was error.
A judgment is the determination of the rights of the parties in an action or special proceeding (CPLR 5011). Any award for an additional allowance, like claims for interest, disburse*999ments and costs, must be made as part of the original proceeding and be incorporated into the final judgment (see, Adventurers Whitestone Corp. v City of New York, 65 NY2d 83, appeal dismissed 474 US 935; Schenectady Trust Co. v Emmons, 290 NY 225, 229). No claim is made that respondent could not have made a request for an additional allowance prior to entering its final judgment. Under usual principles of claim preclusion, respondent is barred from raising an issue in a second cause of action which it could have raised in the condemnation proceeding (see, Adventurers Whitestone Corp. v City of New York, supra, at 89-90).
Moreover, neither an action nor a special proceeding was pending before Supreme Court upon which the instant judgment could have been based. There is no statutory basis to commence an action by motion, and the court was therefore without jurisdiction to make the additional award (see, Kreindler v Irving Trust Co., 60 Misc 2d 441, 442; Matter of Cammaratta, 60 Misc 2d 521, 522).
Accordingly, the judgment of Supreme Court, which amended the order of February 1, 1991 (see, CPLR 5019 [a]), is reversed.
All concur, except Callahan, J. P., who dissents and votes to affirm in the following Memorandum.